Case 1:19-cv-05640-PGG Document 1-1 Filed 06/17/19 Page 1 of 4




                       EXHIBIT A
           Case 1:19-cv-05640-PGG Document 1-1 Filed 06/17/19 Page 2 of 4



Hi, I am enclosing a FOIA request, below. Please let me know if I can be of any help in
explaining this or narrowing it.

Many thanks,

Danielle



------------




Danielle Ivory
Reporter
The New York Times
620 Eighth Avenue
New York, NY 10018
Office phone: 212-556-1596
Mobile phone: 917-280-2607
Email: danielle.ivory@nytimes.com



Dec. 20, 2018

Submitted online

FREEDOM OF INFORMATION ACT REQUEST



Dear FOIA Officer:

Pursuant to the Freedom of Information Act, 5 U.S.C. Section 552 et seq ("FOIA"), I request
copies of (or access to) documents pertaining to the Digital Health Software Precertification
(Pre-Cert) Program (hereafter known as the Records), in particular:

- All email correspondence between Jan. 1, 2017, and the present, that includes Bakul Patel
and Linda Ricci at the FDA and any parties with email addresses containing the following
domain names and also any of the following keywords (or variants of these keywords.)

Domain names:
@​apple.com
@​fitbit.com
@​jnj.com
         Case 1:19-cv-05640-PGG Document 1-1 Filed 06/17/19 Page 3 of 4



@​peartherapeutics.com
@​phosphorus.com
@​roche.com
@​samsung.com
@tidepool.org
@​google.com
@​verily.com

Keywords:
precertification
pre-cert
apps
software
apple watch
sensor
reset
reset-o
fitbit
afib
sleep
smart watch
digital therapeutics
Digital health
algorithm
smartwatch
ECG
EKG

I am a reporter for The New York Times, an accredited and recognized newsgathering
organization. I request the Records to inform the public about matters of public concern.

FOIA requires that your agency respond to this request within 20 business days. This request is
segregable, and your agency may not withhold entire records because of one section that you
believe is exempt from disclosure. Under federal law, if you choose to withhold any such parts
of the records from disclosure, you must specify in a written response the factual and legal basis
for withholding any part of the Records.

I am further requesting that the Records be provided to me on computer files in the same format
as they are currently maintained at the agency, pursuant to Burka v. Dept. of Health & Human
Svcs., 87 F.3d 508 (D.C. Cir. 1996). As you know, providing documents electronically is cheaper
than mailing hard copies.

I request a fee waiver and expedited processing.
         Case 1:19-cv-05640-PGG Document 1-1 Filed 06/17/19 Page 4 of 4




Please contact me if I may assist in your office's response to this request.



Yours,



Danielle Ivory
